UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4847


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM AUSTIN FLOWERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:06-cr-00222-CCB-1)


Submitted:   October 22, 2014             Decided:   November 5, 2014


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Austin Flowers, Appellant Pro Se. Michael Clayton
Hanlon, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William Austin Flowers seeks to appeal his conviction

and 154-month sentence following his guilty plea to obstruction

of commerce through robbery, in violation of 18 U.S.C. § 1951

(2012), and use of a firearm in relation to a crime of violence,

in violation of 18 U.S.C. § 924(c) (2012).                 In a criminal case,

where judgment was entered before December 1, 2009, a defendant

must file his notice of appeal within ten days after the entry

of judgment. 1     Fed. R. App. P. 4(b)(1)(A)(i).             With or without a

motion, the district court may extend the time in which to file

a   notice   of    appeal   for     an   additional      thirty   days   from   the

expiration    of    this    time    period    upon   a   finding   of    excusable

neglect or good cause.             Fed. R. App. P. 4(b)(4); United States

v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

             The district court entered the criminal judgment on

April 12, 2007.        The notice of appeal was filed November 4,

2013. 2   Because Flowers failed to file a timely notice of appeal

or obtain an extension of the appeal period, and because the

      1
       At the time the judgment was entered, the appeal period
was ten days. Fed. R. App. P. 4(b)(1)(A)(i) (2008).           On
December 1, 2009, the period was extended to fourteen days. Fed.
R. App. P. 4(b)(1)(A)(i).       Flowers’ notice of appeal was
untimely under either period.
      2
       See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S.
266, 276 (1988) (prisoners entitled to filing as of date they
tendered notice of appeal to prison authorities for mailing).



                                          2
delay   was    inordinate,    we   dismiss   the   appeal.    We   also   deny

Flowers’      motion   to   appoint   counsel.     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid in the decisional process.

                                                                   DISMISSED




                                       3